                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA


ADRIATIC MARINE, LLC                                  CIVIL ACTION

VERSUS                                                NO. 19-2440-WBV-KWR

ROLAND HARRINGTON                                     SECTION: D (4)


                               ORDER and REASONS

        Before the Court is a Motion for Partial Summary Judgment on McCorpen

Defense, filed by Adriatic Marine, LLC. 1 Adriatic Marine seeks to dismiss the

maintenance and cure claims of defendant, Roland Harrington, claiming that

Defendant willfully concealed and/or misrepresented his pre-existing injuries.

Defendant filed an Opposition to the Motion,2 and Adriatic Marine has filed a Reply.3

        After reviewing the briefs submitted by the parties and applicable law, Adriatic

Marine’s Motion for Partial Summary Judgment on McCorpen Defense is

GRANTED.

    I. FACTUAL AND PROCEDURAL BACKGROUND

        This is an action for declaratory judgment pursuant to 28 U.S.C. §§ 2201 and

2202, regarding maintenance and cure benefits requested by Roland Harrington, who

claims he was injured while working aboard the M/V ADRIATIC, which is a vessel

owned and operated by plaintiff, Adriatic Marine, LLC.4 Harrington alleges that on


1 R. Doc. 27.
2 R. Doc. 31.
3 R. Doc. 44.
4 R. Doc. 1.
or about March 18, 2018, while working as an unlicensed engineer for Adriatic

Marine aboard the vessel, he sustained personal injuries to his lower back. 5

Harrington claims he was cleaning inside the bilge around the port main engine and,

upon finishing cleaning, he stepped out of the bilge and lost his footing, causing him

to fall and hit his lower back on an angle iron.6 There were no witnesses to the alleged

accident.         Harrington did not report the injury until March 26, 2018, when he

completed an incident report.7

        Adriatic Marine alleges that when the vessel returned to shore on March 27,

2018, Harrington was brought to Complete Occupational Health Services, where he

was diagnosed with a lumbar contusion.8 Adriatic Marine asserts that Harrington

returned to the vessel that same day and worked without incident or injury until

April 12, 2018, when he departed the vessel for a normal crew change. 9 Adriatic

Marine alleges that Harrington returned to the M/V ADRIATIC from April 25, 2018

through May 25, 2018, and worked without any restrictions and without incident or

injury.10 Harrington failed to return to work for his scheduled crew change on June

6, 2018.11 Adriatic Marine asserts that on May 30, 2018, more than two months after

his alleged injury, Harrington went to Abbeville General Hospital and complained of

lower back pain.12 Harrington was diagnosed with “acute low back pain” and “lumbar



5 Id.
6 Id. at ¶ 8.
7 Id. at ¶ 9.
8 Id. at ¶ 10.
9 Id.
10 Id. at ¶ 11.
11 Id. at ¶ 13.
12 Id. at ¶ 12.
radicular pain.”13 One week later, on June 5, 2018, Harrington went to Southstar

Urgent Care with complaints of “back pain,” and was referred to an orthopedist and

advised to return to the clinic in three days if the pain persisted.14 The next day,

June 6, 2018, Harrington applied for a job at On-Time Crew Changes. 15            In

completing a Medical Examination Report Form as part of the application,

Harrington was asked if he had or has ever had “neck or back problems.” Harrington

bubbled in “No.”16 Harrington continued receiving medical care and underwent an

MRI in August 2018, which indicated significant disc degeneration with mild

narrowing at L4-5, as well as disc degeneration at L5-S1 with severe L5-S1 canal and

lateral recess stenosis with probable S1 nerve root impingement, and mild disc bulge

of L3-4.17

        Adriatic Marine claims that on June 12, 2018, it received correspondence from

Defendant’s counsel, asserting that Harrington had been injured aboard the M/V

ADRIATIC on March 18, 2018, and requesting maintenance and cure benefits for

Harrington.18 Adriatic Marine alleges that it immediately initiated maintenance and

cure payments in good faith and began an investigation into the alleged incident. As

part of its investigation, Adriatic Marine learned that Harrington presented to the

emergency room at Abrom Kaplan Memorial Hospital on November 13, 2009,

complaining of lower back pain that had been present for several days.19 He was


13 R. Doc. 27-6 at p. 9.
14 R. Doc. 27-8 at p. 3.
15 R. Doc. 27-9.
16 Id. at p. 6.
17 R. Doc. 27-10 at p. 3.
18 R. Doc. 1 at ¶ 14.
19 R. Doc. 27-12.
diagnosed at that time with a lumbar strain and provided pain medication. Several

days later, on November 17, 2009, Harrington visited Dr. Powlin Manuel regarding

his back pain. 20 On March 19, 2010, Harrington returned to Dr. Manuel with

complaints of back pain, and Dr. Manuel advised Harrington to undergo an x-ray of

his lumbar spine.21 Harrington returned to Dr. Manuel on March 24, 2010 to discuss

the results of that x-ray.22 Dr. Manuel opined that Harrington suffered from “back

pain with a degenerative disc [sic] disease and obesity.”23 Dr. Manuel recommended

further consultation with a specialist in spine disease. Approximately one year later,

in May 2011, Harrington visited the Primary Care Clinic at Abrom Kaplan Medical

Hospital complaining of lower back pain.24 Harrington was diagnosed with lumbago

and prescribed pain medication and muscle relaxers.25 Harrington returned to the

Primary Care Clinic for a follow-up visit on May 26, 2011.26

        Harrington applied for a deckhand position with Adriatic Marine in September

2017. He was asked if he would submit to a pre-employment physical examination

to determine his capacity for the job, and Harrington agreed to an examination. The

pre-employment physical took place on September 13, 2017.27 Prior to the physical,

Harrington completed a medical questionnaire. The questionnaire instructions read,

“ATTENTION: YOU MUST ANSWER TRUTHFULLY REGARDING THE BELOW



20 R. Doc. 27-13 at pp. 3-4; R. Doc. 27-14.
21 R. Doc. 27-13 at p. 4.
22 Id. at p. 5.
23 Id.
24 R. Doc. 27-16, at p. 2.
25 Id. at p. 3.
26 Id. at pp. 4-5.
27 R. Doc. 27-17.
MEDICAL CONDITIONS. FAILURE TO ANSWER TRUTHFULLY WILL RESULT

IN     IMMEDIATE            TERMINATION      AND    FORFEITURE        OF    WORKERS

COMPENSATION BENEFITS AND FORFEITURE OF MAINTENANCE AND

CURE.”28 Harrington circled, “No,” indicating that he did not currently have, nor had

he previously had, “Injured back/back pain,” “Back surgery/injury,” or “Recurrent

neck/back pain.” 29         Adriatic Marine contends that none of Harrington’s prior

complaints or medical care related to back pain were disclosed to Adriatic Marine

until the parties engaged in discovery in this lawsuit.

        Adriatic Marine further contends that, in light of its investigation, it believes

Harrington was not involved in any accident aboard the M/V ADRIATIC on March

18, 2018, and/or that Harrington did not sustain any injury while in service aboard

the vessel. 30       Further, Adriatic Marine alleges that Harrington willfully and

knowingly concealed his pre-existing medical conditions and/or failed to disclose them

to Adriatic Marine, including but not limited to prior issues and injuries to his back.31

As a result, Adriatic Marine claims that Harrington is not entitled to maintenance

and cure benefits. 32 On March 18, 2019, Adriatic Marine filed a Complaint for

Declaratory Judgment in this Court, seeking a declaration from this Court that it is

not responsible for maintenance or cure or, conversely, a determination regarding

past and future liability for maintenance and cure generally.33



28 R. Doc. 27-17 at p. 3.
29 Id.
30 R. Doc. 1 at ¶ 18.
31 Id. at ¶ 19.
32 Id.
33 Id. at ¶ 22.
        On April 11, 2019, Harrington filed an Answer and Counter-Claim to Adriatic

Marine’s Complaint, asserting that his accident and injuries were caused solely by

Adriatic Marine’s negligence and/or the unseaworthiness of the vessel.34 Harrington

also asserted a claim for maintenance and cure benefits from the date of his injury

until he reaches full recovery or maximum medical improvement. 35 Harrington

asserts that Adriatic Marine is liable to him under the Jones Act, 46 U.S.C. § 30104,

because Harrington was performing his duty as a seaman aboard the M/V ADRIATIC

at the time of the accident. 36           Harrington also included a claim for punitive

damages.37

        On December 30, 2019, Adriatic Marine filed the instant Motion for Partial

Summary Judgment on McCorpen Defense.38 Harrington filed an Opposition to the

Motion,39 and Adriatic Marine filed a Reply in response.40

     II. LEGAL STANDARD

     A. Summary Judgment Standard

        Summary judgment is appropriate where there is no genuine disputed issue as

to any material fact, and the moving party is entitled to judgment as a matter of

law.41 When assessing whether a dispute regarding any material fact exists, the




34 R. Doc. 7.
35 Id.
36 Id.
37 Id.
38 R. Doc. 27.
39 R. Doc. 31.
40 R. Doc. 44.
41 Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265

(1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247, 106 S.Ct. 2505, 2509-10, 91 L.Ed.2d 202
(1986).
Court considers “all of the evidence in the record but refrain[s] from making

credibility determinations or weighing the evidence.”                   42   While all reasonable

inferences must be drawn in favor of the nonmoving party, a party cannot defeat

summary judgment with conclusory allegations, unsubstantiated assertions or “only

a scintilla of evidence.”43 Instead, summary judgment is appropriate if a reasonable

jury could not return a verdict for the nonmoving party.44

        If the dispositive issue is one on which the moving party will bear the burden

of proof at trial, the moving party “must come forward with evidence which would

entitle it to a directed verdict if the evidence went uncontroverted at trial.”45 The

non-moving party can then defeat summary judgment by either submitting evidence

sufficient to demonstrate the existence of a genuine dispute of material fact, or by

“showing that the moving party’s evidence is so sheer that it may not persuade the

reasonable fact-finder to return a verdict in favor of the moving party.”46 If, however,

the nonmoving party will bear the burden of proof at trial on the dispositive issue,

the moving party may satisfy its burden by merely pointing out that the evidence in

the record is insufficient with respect to an essential element of the nonmoving

party’s claim.47 The burden then shifts to the nonmoving party who must go beyond

the pleadings and, “by her own affidavits, or by the ‘depositions, answers to


42 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008)
(citations omitted).
43 Id. (quoting Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)) (internal quotation marks

omitted).
44 Delta & Pine Land Co., 530 F.3d at 399 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248,

106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).
45 International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1264-65 (5th Cir. 1991).
46 Id. at 1265.
47 See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265 (1986).
interrogatories, and admissions on file,’ designate ‘specific facts showing that there

is a genuine issue for trial.’”48

        Additionally, in a nonjury case, such as this case, “a district court has

somewhat greater discretion to consider what weight it will accord the evidence.”49

“When deciding a motion for summary judgment prior to a bench trial, the district

court ‘has the limited discretion to decide that the same evidence, presented to him

or her as a trier of fact in a plenary trial, could not possibly lead to a different

result.’”50

     III.     ANALYSIS

        “From its dawn, the maritime law has recognized the seaman’s right to

maintenance and cure for injuries suffered in the course of his service to his vessel,

whether occurring on sea or on land.”51 The rule applies whether the shipowner was

at fault or the vessel unseaworthy.52 “Maintenance may be awarded by courts even

where the seaman has suffered from an illness pre-existing his employment, but there

is a general principle that it will be denied where he knowingly or fraudulently

conceals his illness from the shipowner.” 53 For a vessel owner to rely on the

McCorpen defense to deny maintenance and cure to a seaman, the vessel owner must

establish that: (1) the seaman intentionally misrepresented or concealed medical

facts; (2) the misrepresented or concealed facts were material to the employer’s hiring



48 Celotex Corp., 477 U.S. at 324, 106 S.Ct. at 2553 (quoting Fed. R. Civ. P. 56(e)).
49 Johnson v. Diversicare Afton Oaks, LLC, 597 F.3d 673, 676 (5th Cir. 2010) (quotation omitted).
50 Id. (quoting In re Placid Oil Co., 932 F.2d 394, 398 (5th Cir. 1991)).
51 O’Donnell v. Great Lakes Dredge & Dock Co., 318 U.S. 36, 63. S.Ct. 488, 87 L.Ed. 596 (1943).
52 Id.
53 McCorpen v. Cent. Gulf S.S. Corp., 396 F.2d 547, 548 (5th Cir. 1968).
decision; and (3) there exists a causal link between the pre-existing disability that

was concealed and the disability incurred during the voyage.54 Further, when the

vessel owner requires a seaman to submit to a pre-hiring medical examination or

interview and the seaman intentionally misrepresents or conceals material medical

facts, the disclosure of which is plainly desired, then he is not entitled to an award of

maintenance and cure.55 “Of course, the defense that a seaman knowingly concealed

material medical information will not prevail unless there is a causal link between

the pre-existing disability that was concealed and the disability incurred during the

voyage.”56

        Here, Adriatic Marine contends that Harrington willfully and knowingly

concealed pre-existing medical conditions related to his back injuries and pain. 57

Adriatic Marine further asserts that it would have considered these withheld facts in

making its hiring decision had they been disclosed.58 Adriatic Marine notes that the

concealed information is causally connected to Harrington’s current alleged injuries,

as they all relate to the same area of the body (the back).59 To support its position

that Harrington “willfully and knowingly” concealed these facts, Adriatic Marine

points to Harrington’s responses to written discovery requests, wherein Harrington

answered affirmatively that he “read in full and understood the contents” of the

medical questionnaire prior to signing it.60 Adriatic Marine further points out that


54 Id.
55 Id.
56 Id. at 549 (citation omitted).
57 R. Doc. 1 at ¶ 19.
58 Id. at ¶ 20.
59 Id. at ¶ 21.
60 R. Doc. 27-1 at pp. 18-19.
Harrington read various documents when presented to him by counsel during his

deposition, and that Harrington testified in his deposition that he could read other

documents.61

        In his Opposition brief, Harrington points out that he also testified during his

deposition that he did not fully understand the medical questionnaire when he

completed it. 62 While he admits to circling the columns which indicated “No” to

various ailments, including prior back or neck injuries or pain, Harrington testified

that he, “Didn’t understand it,” and, “Because I didn’t have no back pain and no—and

I didn’t understand.”63 Harrington argues that his non-disclosure was due to a lack

of understanding, rather than an intent to conceal. As to the second McCorpen prong,

which requires proof that the concealed information would have been material to the

hiring decision, Harrington argues that Adriatic Marine’s Declaration on the issue is

self-serving.64 Harrington further asserts that the information would not have been

material to the hiring decision because Adriatic Marine’s independent medical

examiner reviewed Harrington’s x-ray films from March 2010, and opined that the

films showed “no evidence of acute injury.”65 Additionally, Harrington argues that

Adriatic Marine’s reliance on McCorpen ignores a glaring defect in their position,

namely, that there is no evidence that any prior lumbar condition caused or

contributed in any manner to Harrington’s injury on the vessel, nor did any pre-




61 Id.
62 R. Doc. 31 at pp. 6-9.
63 Id.
64 R. Doc. 31 at pp. 9-10 (citing R. Doc. 27-11).
65 Id.
existing condition interfere with his prior work for Adriatic Marine.               Finally,

Harrington argues that Adriatic Marine has failed to sustain its burden in meeting

the third prong of McCorpen, showing a causal connection between the alleged

withheld information and any injury. Harrington argues that, “Even if Adriatic was

successful in proving the first two prongs of the McCorpen doctrine, the third prong

is insurmountable in this instance since there is no proof that Harrington’s slipping

and striking his back on an angle iron in the bilge was in any way connected to a pre-

existing degenerative lumbar condition.” 66 Harrington further argues that Fifth

Circuit jurisprudence requires Adriatic Marine to prove a prior injury, or at least

significant treatment, to the same body part in order to prove a causal connection,

and Adriatic Marine has failed to prove a prior injury.67

        In its Reply brief, Adriatic Marine argues that Harrington’s assertion that his

prior back issues were not evidenced during his employment with Adriatic Marine

are irrelevant to a McCorpen analysis.68 Citing Brown v. Parker Drilling Offshore

Corp., Adriatic Marine asserts “that Harrington ‘worked successfully and without

incident for the entire time period in question’ is similarly irrelevant to the

‘materiality’ prong of McCorpen.” 69               Adriatic Marine also points out that its

Declaration regarding how and whether it would have considered Harrington’s prior

medical conditions, had they been disclosed, is unrebutted. 70             Finally, Adriatic




66 Id. at p. 11.
67 Id. at pp. 11-18.
68 R. Doc. 44.
69 Id. at p. 6 (citing Brown, 410 F.3d 166 (5th Cir. 2005)).
70 R. Doc. 44 at p. 6.
Marine argues that the undisclosed medical information is causally connected to

Harrington’s treatment for his current injury, since both involve claims of back pain.

Adriatic Marine argues that it is sufficient to show that the previous injury and the

new injury occurred in the same location on the body to establish this causal

connection.71

       The record in this matter reflects that Harrington failed to disclose medical

information to Adriatic Marine in its pre-employment questionnaire. Harrington has

argued that he did not fully understand the questions put to him when he circled “no”

to several questions regarding neck and back pain or injuries.                       However, his

deposition testimony and conduct at the deposition, in reading and understanding

other documents put before him, belie this argument. The record also reflects that

Harrington answered “no” when asked whether he currently had or has ever had

“neck or back problems” in an employment questionnaire that he completed three

months after this alleged injury and only one day following a visit to an emergency

room with a complaint of back pain.72 In light of the evidence in the record, the Court

is satisfied that the first prong of McCorpen has been met.

       With respect to the second prong of McCorpen, Harrington has not provided

any evidence to contradict Adriatic Marine’s Declaration that the withheld medical

information would have been important and considered by Adriatic Marine in making

a determination about his fitness for employment. While Harrington asserts that


71 R. Doc. 44 (citing Brown, 410 F.3d at 176; Johnson v. Cenac Towing, Inc., 599 F. Supp. 2d 721, 728-
29 (E.D. La. 2009); Chapman v. Spartan Offshore Drilling, LLC, Civ. A. No. 15-CV-994, 2016 WL
1393490, at *5 (E.D. La. Apr. 8, 2016)).
72 See R. Doc. 27-9.
Adriatic Marine’s Declaration is self-serving, this could be said about any Declaration

or Affidavit in support of one’s position. Further, regarding the materiality prong of

McCorpen, the Court adheres to the jurisprudence that “…where the shipowner

requires a seaman to submit to a pre-hiring medical examination or interview and

the seaman intentionally misrepresents or conceals material medical facts, the

disclosure of which is plainly desired, then he is not entitled to an award of

maintenance and cure.”73 The record supports that Defendant’s employment with

Adriatic Marine was dependent on a medical examination and the truthful

completion of the medical questionnaire. The Court finds that Adriatic Marine’s

Declaration in this regard is uncontradicted and satisfies the second prong of the

McCorpen analysis.

       Finally, the Court is satisfied that the third prong of McCorpen, whether the

concealed medical information is causally connected to the alleged injury or

treatment for the injury, has been met in this case.                The concealed medical

information concerned recurring issues involving Harrington’s back pain, and

included a prior diagnosis of degenerative disc disease and lumbar strain. The Court

finds that the medical records attached to Adriatic Marine’s Motion are sufficient to

satisfy that causal connection between the concealed medical information and

Harrington’s current injury and treatment.




73McCorpen v. Cent. Gulf S.S. Corp., 396 F.2d 547, 548 (5th Cir. 1968) (citing Evans v. Blidberg
Rothchild Co., 382 F.2d 637 (4th Cir. 1967)).
      IV.      CONCLUSION

            For the foregoing reasons, IT IS ORDERED that Adriatic Marine, LLC’s

Motion for Partial Summary Judgment on McCorpen Defense74 is GRANTED, and

Roland Harrington’s claims for maintenance and cure are DISMISSED WITH

PREJUDICE.

            New Orleans, Louisiana, March 3, 2020.




                                          ______________________________
                                          WENDY B. VITTER
                                          United States District Judge




74   R. Doc. 27.
